Exhibit LENDER REGISTRATION AGREEMENT (Note Commitment, Purchase and Sale Agreement) This Lender Registration Agreement is made and entered into between you and Prosper Marketplace,Inc. (“Prosper”, “we”, or “us”).This Agreement will govern all purchases of Borrower Payment Dependent Notes that you may, from time to time, purchase from Prosper. Prosper has filed with the U.S. Securities and Exchange Commission a registration statement on FormS-1 (No. 333-147019) (as amended from time to time, the “Registration Statement”) to register the continuous offering and sale of Notes issued by Prosper.The Notes will be offered pursuant to aprospectus dated July 13, 2009 (as supplemented from time to time, the “Prospectus”) which forms a part of the Registration Statement.The Registration Statement became effective on July 10, 2009 pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended.You acknowledge that the Registration Statement has been delivered to you.You should read the Prospectus carefully and retain a copy for your records. 1.Registration as a Prosper Lender.You are registering as a lender in the Prosper marketplace, so that you may be eligible to post bids on listings displayed on Prosper’s online auction marketplace (the “platform”) and purchase from Prosper Borrower Payment Dependent Notes (“Notes”) issued by Prosper that are dependent for payment on payments we receive on the corresponding borrower loans described in the listings (“borrower loans”).As a registered lender you also have access to the Folio Investing Note Trader platform, where you may list Notes that you own for sale to other Prosper lender members, and bid to purchase Notes offered for sale by other lender members, in an auction-style bidding environment.You agree to comply with the terms and provisions of this Agreement, the Terms of Use of the Prosper website, and the policies posted on the Prosper website, as amended from time to time by Prosper in its sole discretion (collectively, the “Prosper Terms and Conditions”). Your role as a Prosper “lender” is that of a purchaser of Notes issued by Prosper, and your rights and obligations as a purchaser or prospective purchaser of Notes are set forth below.Although you are referred to in this Agreement and on the Prosper website as a “lender,” you are not actually lending your money directly to Prosper borrowers, but are, instead, acting as an investor and making purchase commitments for Notes and purchasing Notes from Prosper, that are dependent for payment on payments we receive on borrower loans.Prosper uses the term “lender” instead of “investor” in this Agreement and on portions of Prosper’s website for the convenience of Prosper users who appropriately view Prosper as a marketplace for connecting individuals who wish to borrow money, with people who have money and the desire to have loans funded to other individuals. 2.Posting of Bids. As a registered Prosper lender, you may post bids on listings displayed on the platform.“Listings” are Prosper borrowers’ loan requests that are displayed on the platform.Listings include the borrower’s requested loan amount, maximum offered interest rate and corresponding yield percentage, and the minimum yield percentage that may be bid on the listing. The yield percentage is the lender member’s effective yield, net of servicing fees.The minimum yield percentage applicable to each listing is based on the Prosper Rating assigned to the listing and will be calculated by adding the national average certificate of deposit rate that matches the term of the loan, as published by BankRate.com, to the minimum estimated loss rate associated with the Prosper Rating assigned to the listing, which estimated loss rate is based on the historical performance of similar Prosper loans.Listings include a Prosper Rating, which is a letter grade that may be based on a custom Prosper score that indicates the level of risk associated with the listing and corresponds to an estimated average annualized loss rate range for the listing. 1 Listings also include other information, including but not limited to, the borrower’s debt-to-income ratio, credit information from the borrower’s credit report, the borrower’s group affiliation (if any), and the borrower’s self-reported annual income range, occupation and employment status.Borrowers are identified by a Prosper user name but are not able to disclose their identity or contact information to lenders. Prosper lenders may ask borrowers questions about their listings and borrowers may, but are not required to, respond to such questions.Borrowers who elect to respond to a lender’s question may respond privately, or they may elect to have the question and answer posted publicly in the listing.Lenders’ questions are not posted in the listing or displayed elsewhere on our website unless the borrower elects to answer the question and elects to make the question and answer publicly available, in which case the question and answer appears in the listing.We do not verify any borrowers’ responses to lender members’ questions. A bid by a lender on a listing is the lender’s commitment to purchase from Prosper a Note in the principal amount of the lender’s winning bid, provided that the listing has received bids totaling the full loan amount requested in the listing.Lenders “bid” the amount they are willing to commit to the purchase of a Note that is dependent for payment on payments we receive on the corresponding borrower loan, and the minimum yield percentage they are willing to receive.Lenders must have funds in the amount of the bid on deposit in the Prosper funding account (described below).Once a bid is placed, it is irrevocable, and during the time a bid is a “winning” bid on the listing, the amount of the bid is not permitted to be withdrawn from the lender’s Prosper funding account.Lender bids become “winning” bids if such bids are in the group of bids for Notes that, in aggregate, correspond to the requested loan amount and are in the lowest yield percentage among all bids placed against the listing. Types of Bids.You can make manual bids by browsing through listings and placing a bid on the listing or listings that you choose.You can also bid by making a “portfolio plan” by indicating the aggregate amount of your funds to be bid on listings that meet your specified criteria, the maximum amount that may be bid on one listing, the minimum yield percentage you are willing to receive, and the specific borrower or loan criteria (for example, Prosper Rating, borrower income or employment characteristics, group affiliation, debt-to-income ratio, etc.) for the listings on which you wish to bid.You may have more than one portfolio plan in place at one time, and you may make manual bids while one or more portfolio plans are in place. Availability of Funds.At the time you place a bid you must have funds on deposit with Prosper in at least the amount of your bid, and you are not permitted to withdraw those funds for so long as your bid is “winning” as described in Section3 below.Your funds will be placed in an FDIC-insured non-interest bearing account at Wells Fargo Bank, N. A. (the “Prosper funding account”) separate from Prosper’s own funds.At the time you register as a lender, you must provide your deposit account information to facilitate electronic transfers of funds to and from the Prosper funding account and your deposit account.You will not earn interest on funds in the Prosper funding account.All of your funds in the Prosper funding account that are not committed to winning bids are available for further bidding.You may at any time request that your uncommitted funds in the Prosper funding account be returned to you, in which case Prosper will promptly return the remaining funds to your deposit account using the Automated Clearing House (“ACH”) network, subject to reasonable restrictions on the amount and timing of transfers of funds. Your Note Purchase Commitment.Whether you make manual bids or bid by making a portfolio plan, each bid you post on the platform is a commitment and promise to purchase a Note issued by Prosper, with the proceeds of the sale of the Note used by Prosper to purchase the specific borrower loan described in the listing on which the bid was made.Once you place a bid, 2 you may not cancel or withdraw the bid or reduce the amount of the bid, to the extent your bid has been matched with one or more listings. AT THE TIME YOU SUBMIT A BID ON A LISTING, YOU ARE COMMITTING TO PURCHASE A NOTE ISSUED BY PROSPER IN THE AMOUNT OF YOUR BID, THAT IS DEPENDENT FOR ITS PAYMENT ON PAYMENTS WE RECEIVE ON THE BORROWER LOAN DESCRIBED IN THE LISTING, IN THE EVENT THE LISTING RECEIVES BIDS TOTALING THE FULL AMOUNT REQUESTED BY THE BORROWER. Limits on Bids.Lenders may bid the entire amount requested by the borrower, or may bid a lesser amount, subject to a minimum bid amount of $25.If you make a portfolio plan, you can achieve risk diversification by designing your portfolio plan to bid your available funds in increments as low as $25 and designating in your portfolio plan that the incremental amount is the maximum amount that may be bid on any one listing.The aggregate amount of all of your bids, when added to the amount outstanding on all of your Notes, must not exceed five million dollars ($5,000,000) for individual lenders, or fifty million dollars ($50,000,000) for corporate or institutional lenders.Subject to these dollar limits, there is no limit on the amount of funds you may commit to bids on listings. YOU AGREE THAT WHEN MAKING BIDS YOU WILL NOT DISCRIMINATE AGAINST ANY BORROWER OR GROUP ON THE BASIS OF RACE, COLOR, RELIGION, NATIONAL ORIGIN, SEX, MARITAL STATUS, AGE, SEXUAL ORIENTATION, MILITARY STATUS, THE BORROWER’S SOURCE OF INCOME, OR ANY OTHER BASIS PROHIBITED BY AN APPLICABLE FEDERAL, STATE OR LOCAL FAIR LENDING LAW, INCLUDING WITHOUT LIMITATION THE EQUAL CREDIT OPPORTUNITY ACT. 3.Matching of Bids and Listings. a.In order to bid on a listing, you must bid an amount equal to or less than the current auction yield percentage for the listing, subject to a minimum yield percentage based on the Prosper Rating assigned to each listing.If you bid by making a portfolio plan, Prosper’s auction platform will automatically match your bids with any listings that offer a yield percentage higher than your minimum acceptable yield percentage, and otherwise meet your designated criteria.Unless you specify a different bid order, bids will be matched first with listings with the least time left for bidding. b.When you place a bid on a listing, your bid will be compared to other lender bids placed against the listing, and will be considered to be “winning” to the extent the yield percentage specified in your bid is (i)lower than existing bids against the listing, or (ii)equal to existing bids against the listing, provided the listing has not already received a bid or bids totaling the full amount requested by the borrower.Your bid remains outstanding on a listing until you are outbid, or until the listing is withdrawn by the borrower or removed by Prosper in accordance with Section10 below.If you are outbid, or if the listing is withdrawn or removed, your bid will be cancelled, and your funds that were committed to your bid will be available for further bidding. c.If a listing gets a bid or bids in an amount totaling the requested loan amount, the bids that are winning bids at the time the listing ends or expires are considered the winning bids for the listing.Listings expire when the designated bidding period elapses, and may end earlier at the borrower’s discretion at any time after the listing receives bids totaling the requested loan amount, or if the listing is bid down to the minimum yield percentage applicable to the listing.Listing designated by the borrower for “automatic funding,” will end as soon as the listing receives a bid or bids totaling the full amount of the requested loan. 3 d.Prosper does not warrant or guaranty that your bids will become winning bids against any listings.In the event some, but not all, of the funds you bid become winning bids against a listing (for example, when you are the last winning bidder on a listing), you are committed to purchasing a Note issued by Prosper in the amount of the portion of your funds that is a winning bid against the listing, and the remainder of your funds (i.e., the unmatched funds) will remain in your Prosper funding account, available for further bidding. e.In most instances a listing is matched with more than one bid, and you will be one of several lenders who purchase a Note in a series of Notes that correspond to the borrower loan described in the listing.Each series of Notes will correspond to a single borrower loan, as described in the listing, originated to a Prosper borrower member.Payments to the lenders who purchase the Notes are dependent on payments received on the corresponding borrower loan. f.To safeguard your privacy rights and those of borrowers, the identities and addresses of borrowers and lenders are not displayed on the platform or elsewhere on the Prosper website.Only the borrower’s Prosper screen name will appear on Prosper borrower listings, and only your Prosper screen name will appear with your bids. 4.Funding and Sale of Borrower Loans.Once a lender has committed to purchase a Note that is dependent for payment on the corresponding borrower loan and the listing for such borrower loan receives bids from lenders totaling the requested loan amount, we proceed with the funding of the corresponding borrower loan, and with the issuance and sale of Notes to the lenders who were the winning bidders on the listing.You must commit to the purchase of a Note through the platform before we will proceed with funding of the borrower loan that corresponds to the Note you are committing to purchase. Loan funding occurs when loan proceeds are disbursed into the borrower’s designated deposit account.All loans are made to Prosper borrowers by WebBank, a Utah-chartered industrial bank (“WebBank”) from WebBank’s own funds, and will be evidenced by a promissory note, in the form set forth on the attached ExhibitB, naming WebBank as the payee, in the amount of the requested loan.Following disbursement of loan proceeds to the borrower, the loan will be sold and assigned by WebBank to Prosper without recourse to WebBank.As described in Section5 below, Prosper uses the proceeds of the sale of each series of Notes to purchase the corresponding borrower loan. 5.Purchase and Sale of Notes.At the time a borrower loan is purchased by Prosper, we proceed with the issuance and sale of Notes to the lenders who were the winning bidders on the listing.The purchase price for any Notes you purchase from Prosper through the platform will be the principal amount of the Notes that you commit to purchase.The Notes shall be issued pursuant to an indenture (the “Indenture”) between Prosper and a trustee.Funds in the principal amount of each Note are transferred from each lender’s Prosper funding account to Prosper, as payment of the purchase price for the Note.Prosper will use the proceeds of the sale of each series of Notes to purchase the corresponding borrower loan from WebBank. Terms of the Notes.The Notes shall have the terms and conditions described in the Prospectus, the Indenture and the Note.The Indenture and the Note are reproduced in ExhibitA to this Agreement, and Prospectus is available for you to review on the Prosper website.The form of promissory note evidencing Prosper borrower loans is reproduced in ExhibitB to this Agreement.The specific interest rate, maturity and other terms of the corresponding borrower loans are described in the Prosper borrower listings.Subject to the servicing standard set forth in Section6 below, you understand and agree that we may in our sole discretion, at any time and 4 from time to time, amend or waive any term of a borrower loan, and we may in our sole discretion charge off any borrower loan that we deem uncollectible. PAYMENT ON THE NOTES, IF ANY, DEPENDS ENTIRELY ON THE RECEIPT OF PAYMENTS BY PROSPER IN RESPECT OF THE CORRESPONDING BORROWER LOAN.PROSPER DOES NOT WARRANT OR GUARANTEE IN ANY MANNER THAT YOU WILL RECEIVE ALL OR ANY PORTION OF THE PRINCIPAL OR INTEREST YOU EXPECT TO RECEIVE ON ANY NOTE OR REALIZE ANY PARTICULAR OR EXPECTED RATE OF RETURN.THE AMOUNT YOU RECEIVE ON YOUR NOTE, IF ANY, IS SPECIFICALLY RESTRICTED TO PAYMENTS MADE BY US EQUAL TO THE PAYMENTS MADE BY THE BORROWER UNDER A BORROWER LOAN TO WHICH YOU COMMITTED NET OF SERVICING FEES ON ALL BORROWER PAYMENTS.PROSPER DOES NOT MAKE ANY REPRESENTATIONS AS TO A BORROWER’S ABILITY TO PAY AND DOES NOT ACT AS A GUARANTOR OF ANY CORRESPONDING BORROWER LOAN PAYMENT OR PAYMENTS BY ANY BORROWER. YOU UNDERSTAND AND AGREE THAT BORROWERS MAYDEFAULT ON THEIR PAYMENT OBLIGATIONS UNDER THE BORROWER LOANS AND THAT SUCH DEFAULTS WILL REDUCE THE AMOUNTS, IF ANY, YOU MAYRECEIVE UNDER THE TERMS OF ANY NOTES YOU HOLD THAT CORRESPOND TO THOSE BORROWER LOANS. 6.Servicing and Collection of Borrower Loans.Prosper will service all Prosper borrower loans, both before and after default, and will service all Notes.In servicing borrower loans Prosper may, in its discretion, utilize affiliated or unaffiliated third party loan servicers, collection agencies or other agents or contractors. Prosper and any third-party servicer servicing a borrower loan may, in its sole discretion and subject to the servicing standard set forth in this Section, refer a borrower loan to a collection agency at any time, or elect to initiate legal action to collect a borrower loan, or sell a borrower loan to a third party debt buyer at any time.Subject to the servicing fees described below, any amounts received by Prosper on Prosper borrower loans will be forwarded to the holder of the Notes corresponding to the borrower loan. The referral of a delinquent borrower loan to a collection agency within five (5)business days after it becomes thirty days past-due shall be deemed to constitute commercially reasonable servicing and collection efforts. Prosper and any third-party servicer servicing a borrower loan shall have the right, without your consent, at any time and from time to time and subject to the servicing standard set forth in this Section, to change the payment date or reduce the principal amount or the rate of interest or the place and manner of making loan payments on a borrower loan, or amend or waive any other term of such borrower loan, or charge off any borrower loan that Prosper or any third-party servicer servicing the borrower loan deems uncollectible. Servicing Standard.In servicing borrower loans Prosper will use commercially reasonable efforts to service and collect the borrower loans in accordance with industry standards customary for loans of the same general type and character as the borrower loans. Servicing Compensation.As compensation for servicing Prosper borrower loans and Notes, Prosper shall be entitled to retain from payments received on the borrower loans a servicing fee calculated by the application of an annual servicing fee rate applied to the outstanding principal balance of the Notes.The current servicing fee rates charged by Prosper are posted in the Fees and Charges section of the Prosper website, and are subject to change by Prosper at any time without notice. 5 Prosper’s current servicing fee rate will be disclosed in all listings.Servicing fees will reduce the effective yield on Prosper borrower loans below the borrower interest rate. The servicing fee on each of your Notes will be the amount of the servicing fee in effect at the time the listing for the loan evidenced by your Note was posted, and will remain unchanged for the term of the Note. The servicing fee is payable monthly by deduction from each lender’s share of a loan payment by the borrower.
